Citation Nr: 1313420	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  06-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for Hepatitis C Virus (HCV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1987 to August 1991.

This appeal to the Board of Veterans' Appeals (Board) originated from an August 2004 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for HCV and assigned an initial 0 percent, i.e., noncompensable rating retroactively effective from March 5, 2004, but denied service connection for Hepatitis B Virus (HBV).  A November 2007 RO decision since issued during the pendency of this appeal granted an earlier effective date of November 5, 2001, for the award of service connection for HCV.  The Veteran continued to appeal the initial rating assigned for his HCV, also this new effective date of November 5, 2001, including on the basis of clear and unmistakable error (CUE) in a prior December 1991 RO decision that earlier had considered and denied his claim for service connection for hepatitis.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

During his February 2009 hearing at the RO in Houston, Texas, before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing), the Veteran withdrew his claim for service connection for HBV.  See 38 C.F.R. § 20.204 (2012).  Also relevant to that Travel Board hearing, itself, as concerning his claim for a higher initial rating for his HCV, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the presiding VLJ noted the basis of the prior determination and the elements of the claim that were lacking to substantiate it.  In addition, the presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claim.  Moreover, neither the Veteran nor his representative asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  To the contrary, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2) such that the Board may adjudicate the claim based on the current record.

The Board issued a decision in April 2009 denying the claims for an initial compensable rating for the HCV and for an earlier effective date for the grant of service connection for this disability - including on the premise of CUE in the prior decision mentioned.  The Veteran appealed the Board's decision denying these claims to the Court.

In an April 2011 single-judge memorandum decision, the Court affirmed the portion of the Board's April 2009 decision finding there was no CUE in the prior December 1991 rating decision initially considering and denying the claim for service connection for hepatitis and, thus, no basis for assigning an effective date earlier than November 5, 2001 for the grant of service connection for the HCV.  However, the Court vacated the remaining portion of the Board's decision denying an initial compensable rating for the HCV and remanded this claim for further proceedings consistent with the decision.

In compliance with the Court's decision, and, specifically, to attempt to obtain additional medical records cited as relevant but not in the file, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in March 2012.  Upon completion of the requested development action, and continued denial of this claim, the file was returned to the Board for further appellate disposition.


FINDINGS OF FACT

1.  From November 5, 2001 through December 31, 2004, the Veteran's HCV caused intermittent fatigue, malaise, and anorexia.

2.  Since January 1, 2005, however, his HCV has been essentially asymptomatic with no detectable viral load.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria are met for an initial 10 percent rating for the HCV from November 5, 2001 to December 31, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2012).

2.  But the criteria are not met for a compensable rating for the HCV since January 1, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duties to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on the claimant's behalf.  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the so called "fourth" requirement that VA also specifically request that he provide any evidence in his possession pertaining to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR § 3.159(b)(1) (2012).

In regards to this claim on appeal for higher initial rating for the HCV, when, as here, the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection for this disability, and this claim since has been granted and he has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And the RO provided him this required SOC citing the applicable statutes and regulations and containing discussion of the reasons and bases for not assigning a higher initial rating for this disability.  He therefore has received all required notice concerning this claim.

The RO/AMC furthermore has taken appropriate action to comply with the duty to assist him with this increased-rating claim by obtaining records of his VA outpatient treatment and arranging for him to undergo VA Compensation and Pension examinations assessing and reassessing the severity of this disability.  See 38 C.F.R. §4.1 (for purpose of application of the Rating Schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  In accordance with the Board's remand of March 2012, intended to comply with the Court's remand directives, the RO/AMC obtained additional records of VA outpatient treatment from the Dallas VA Medical Center (VAMC).  To the extent there were no records obtainable for distinct intervals of time (from January 1996 to January 1999 and from March 2001 to December 2001), a report of telephone contact indicates that the Dallas VAMC confirmed that no additional relevant records were on file.  

Therefore, the RO/AMC has undertaken all appropriate measures to exhaustively search for medical records from this Federal facility, pursuant to 38 C.F.R. § 3.159(c)(2), and consistent with the Board's remand directive.  The Veteran also was appropriately notified, to the extent records could not be obtained.  38 C.F.R. § 3.159(e)(1).  Moreover, the Board observes that records from the Dallas VAMC and several other VA facilities throughout the state of Texas for the most part provide an uninterrupted clinical history since the November 5, 2001 effective date of service connection as a sufficiently informed basis upon which to evaluate this claim.  In furtherance of this claim, he has provided personal statements regarding the extent of his HCV, and copies of VA treatment records.  He also testified at a Travel Board hearing.  There is no indication of any other evidence or information relevant to this claim that has not been obtained.  The record as it stands includes sufficient competent evidence to decide this claim.  Thus, no further assistance with this claim is required.

In sum, the record reflects that the facts pertinent to this claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or implementing regulations.  That is to say, the record has been fully developed, and it is difficult to discern what additional guidance VA could provide him regarding what further evidence he should submit to substantiate this claim.  Conway v. Principi, 353 F.3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board is proceeding with the adjudication of this claim.

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings (Rating Schedule) that is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 (2012).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

When, as here, the Veteran appeals the rating initially assigned for the disability, after already having established his entitlement to service connection for it, VA must consider the propriety of a "staged" rating that is indicative of changes in the severity of the course of his disability over time.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the Court recognized a distinction between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disability.  In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - a practice known as a "staged" rating.  See Fenderson, at 125-26.  The Court since has extended this practice, however, even to claims that do not involve initial ratings, but also established ratings, so even in the more traditional increased-rating context.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's HCV has been evaluated since the November 5, 2001 effective date of service connection under the provisions of 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354.

Under this DC, a noncompensable rating is assigned for asymptomatic HCV.  A 10 percent rating requires intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period.  A 20 percent rating requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  

A 40 percent rating requires daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating requires daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating requires serologic evidence of HCV infection and the following signs and symptoms due to the HCV infection:  near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

According to Note (1) in this DC, evaluate sequelae (i.e., residuals), such as cirrhosis or malignancy of the liver, under an appropriate DC, but do not use the same signs and symptoms as the basis for evaluation under DC 7354 and under a DC for sequelae.  (This would violate VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14).  Note (2) provides that for purposes of evaluating conditions under DC 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

In evaluating this claim, the Board primarily is considering the evidence as of the November 5, 2001 effective date of service connection for HCV.  Nonetheless, to afford due consideration to the Veteran's claim through continuity in the chronological review of clinical history, and given the relative dearth of initial medical information, the Board also will review the evidence from a few years preceding when service connection was granted.  To this end, a February 1999 VA outpatient clinical record indicates he complained of pain in the left side of the abdomen, and having vomited a couple of times for about a month.  His past medical history of hepatitis (then misdiagnosed as HBV) was observed.  Thereafter, an August 2000 clinical record indicates he had experienced nausea and vomiting the previous night.  At the time, his weight was 119 pounds.

In his November 2001 statement (also accepted as an informal claim for service connection for HCV), he reported last undergoing treatment for residuals of hepatitis about one year prior, so in 2000 or thereabouts.

A June 2004 liver biopsy confirmed chronic hepatitis, consistent with HCV, considered to be grade 2/4, stage 2/4.  When his weight was measured in July 2004, it was 135 pounds.

In September 2004 correspondence, he alleged that his liver biopsy showed his liver had been damaged by about 50 percent, and he contended that was the basis upon which his HCV should be rated.  He alleged that the level of deterioration of his liver up until the June 2004 biopsy was consistent with a person having HCV in their system for 10 to 15 years, hence, dating back to his military service.  He further reported that, as a result of treatment undertaken for HCV since June 2004, he had experienced side effects such as severe headaches and depression.  He also reportedly had missed work occasionally due to fatigue and frequent joint pains, as his job required some strenuous physical duties.  In addition, he had stomach pains, nausea, and loss of appetite.  As a result, he had experienced weight loss.  He stated that his hemoglobin count had dropped from 13 to 11, with shortness of breath and dizziness at times.

In contemporaneous correspondence, he alleged being unable to work from 2000 to 2002 due to fatigue and vomiting on account of the HCV, with continued symptoms up until when he finally was properly diagnosed with this condition in 2004 and began receiving Interferon injections for it.

VA medical records throughout 2004 and 2005 reflect ongoing treatment for HCV.  A September 2006 record denotes that, on testing for HCV, a viral load was not detectable.  In March 2007, his weight was 154 pounds.


He had a VA Compensation and Pension (C&P) examination in October 2007.  As to his relevant medical history, he reported that after his discharge from service he was not well and had a considerable amount of fatigue.  He stated that he finally went to see a physician and was tested in February 2004 and informed that his HCV antibody was positive, and that his HBV antibody was negative (contrary to what he was previously told, that he had an episode of HBV in service).  In April 2004, he started Interferon injections and oral Ribavirin and continued these treatments for the next 6 months, completing them in December 2004.  At that time, he was found to have no detectible viral load.  When describing problems as of the time of the then current VA C&P examination, he stated that he had some knots in his legs where the injections were given, and that they would ache and be sore at times.  He also stated that he had bouts of mood swings with occasional depression.  He added that he would get short of breath and tired at times.  He indicated that his weight in the previous 12 months had been basically stable.  On review of laboratory findings, he was noted to have normal liver function.  The last HCV antibody (elisa) was positive, however, active virus was not detected.

Following physical examination, the diagnosis was HCV.  The VA examiner commented that, most likely, the HCV infection had occurred when the Veteran was in service.  He was now status post treatment with an injectable Interferon and oral Ribavirin.  Treatment was completed in December 2004.  The latest liver functions and viral testing showed no abnormalities.  Viral load was non-detectable.  He had no hepatosplenomegaly, ascites, jaundice, or other common signs or symptoms.  He stated that he had episodes of melancholy, mood swings, depression and fatigue.  He further stated that he was aching where he received the Interferon shots in his thigh.

He more recently had another VA C&P examination in October 2012, at the conclusion of which the applicable diagnosis was confirmed as HCV.  He stated regarding medical history having experienced symptoms of nausea and vomiting on exertion back in 1999, and he recalled this having had an impact upon his ability to work.  Since initial diagnosis and beginning treatment for HCV in 2004, however, he had had an undetectable viral load.  He had not been hospitalized for any liver problems.  He had not had any treatment since 2004.  The VA examiner indicated that, from objective review of the claims file, there was no indication that the Veteran had been treated for any symptoms referable to HCV since at least 2009.  As of that October 2012 examination, he now reported having occasional depression and fatigue, but it was unclear this was related to his HCV.  He said he got occasional abdominal pain, which varied location and was not believed related to his prior hepatitis.  He denied nausea and vomiting, history of ascites, encephalopathy, or cirrhosis.  He reported that his weight was stable and his appetite was fine.  Continuous medication was not required for control of his liver condition.  He had not experienced any incapacitating episodes due to the liver condition during the previous 12 months.  His liver condition was considered not to impact his ability to work.

When viewing the evidence in its entirety, and accounting for the need to fairly recognize his competent reported symptomatology as well as what the medical records objectively indicate, the Board is awarding a higher initial rating of 10 percent for the approximate first three years of the time period under consideration, up until December 31, 2004, with resumption of a 0 percent rating thereafter.  The Board assigns this disability scheme in light of the discretion to provide "staged" ratings reflecting incremental fluctuations in level of disability over time.  Fenderson, 12 Vet. App. at 125-26.

Essentially, the Veteran's condition from the November 5, 2001 effective date of service connection through December 31, 2004 was best approximated by this higher 10 percent rating (rather than just a 0 percent rating).  The rating criteria permit assignment of this 10 percent rating if, as here, there is intermittent fatigue, malaise, and anorexia.  See 38 C.F.R. § 4.114, DC 7354.  And while there is limited medical documentation from during this initial timeframe, that which is available in connection with the Veteran's own reported history substantiates this greater evaluation.  To begin with, the evidence of weight measured around 119 pounds in August 2000, just one year preceding the effective date of service connection, considered alongside the fact that his recent measured weight is closer to 155 pounds following apparently successful treatment of his HCV, thereby strongly suggests the early presence of anorexia or, at the very least, intermittent difficulty maintaining normal weight.

There is likewise early indication of some nausea and vomiting.  His subjective reported symptomatology is likewise of significant value here, given his competent description of having had nausea and vomiting with exertion including in the 
early-2000s, before his condition was affirmatively diagnosed as HCV rather than HCB, which he further indicated interfered to some extent with his ability to work.  He also described some fatigue during that timeframe.  The Board finds this reported symptomatology credible, given that, as of then, his condition had been misdiagnosed as "hepatitis B" and still awaited proper treatment.  Hence, resolving all reasonable doubt in his favor, the underlying criteria are met for a 10 percent initial rating for the HCV rather than just a 0 percent rating.  Moreover, this level of severity of service-connected disability presumably continued throughout his initial diagnosis of HCV and course of Interferon injection therapy, which by his account entailed some side effects that included continued fatigue, and which persisted until December 2004.  Following that point, he had no further therapy and, as indicated further below, was essentially asymptomatic.  Therefore, the Board finds that January 1, 2005 represents the most appropriate date for conclusion of this initial 10 percent staged rating for the HCV under the provisions of DC 7354.

As to the remaining timeframe under consideration from January 1, 2005 onwards, the Board sees fit to continue the assignment of the existing noncompensable rating inasmuch as by all available indication there have been no pertinent signs or symptoms of HCV.  Fortunately, by this time, the Veteran had improved substantially after a course of medication therapy.  He has not since been found to have any detectible viral load.  To the extent he has identified occasional fatigue or abdominal pain, the October 2012 VA C&P examiner largely ruled these out as complications of the HCV.  The Veteran's weight appears to have remained consistent, so stable.  He has no other reported symptoms of HCV and has not experienced any incapacitating episodes because of this condition, which also has not been found to impact his ability to work.  In light of what appears then to be a significant recovery since January 1, 2005, the resumption of the 0 percent rating as of that date is warranted under provisions of VA's Rating Schedule.


The Court has distinguished when rating criteria are conjunctive versus disjunctive.  If conjunctive, such as evidenced by the use of the word "and" in a statutory provision or when reciting the relevant regulatory requirements, then all of the criteria must be satisfied to warrant a higher rating.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991).  Whereas, if disjunctive, as evidenced by the use of the word "or" instead, then only one of the listed requirements must be met in order for an increased rating to be assigned.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

The Court has further explained that the joining of criteria by the conjunctive "and" in a DC does not always require all criteria to be met, except, as here, in the case of DCs that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009).

This, then, is the reason for making the demarcation in the rating for the Veteran's HCV as 10-percent disabling from November 5, 2001 through December 31, 2004, versus just as 0-percent disabling, so noncompensable, since January 1, 2005.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations also have been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extra-schedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).


In Thun v. Peake, 22 Vet. App. 211 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, though, the Veteran's HCV does not present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are comprehensive - contemplating all symptoms and consequent impairment commonly associated with HCV - and since he does not manifest nor describe symptomatology outside of these criteria.  On this subject, a thorough survey of potential signs and symptoms of HCV was undertaken during the most recent October 2012 VA C&P examination, and in each instance the commonly associated symptoms were ruled out.  The Veteran's condition, overall, does not appear to be of the type falling outside the boundaries or purview of what the rating criteria objectively describe and contemplate.  Thus, the Board cannot conclude that his condition represents an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extra-schedular rating not having been met, the potential application of the next two steps becomes a moot issue.  Regardless, the Board will give these stages due consideration.  

To this effect, the most recent VA examination of October 2012 identified no impact on ability to work.  The Veteran fortunately remains gainfully employed on a full-time basis no less and has over the past few years completed a college degree program.  Moreover, although in years past he claimed that his HCV adversely impacted or affected his ability to work, it is worth repeating that, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  So mere impairment in working capacity, if not marked, is not reason enough to assign an extra-schedular rating inasmuch as this is already contemplated by the assigned schedular rating.

In addition to the absence of marked impact on occupational functioning because of his HCV, this service-connected disability also has not necessitated frequent periods of hospitalization or otherwise rendered impracticable the application of the regular schedular standards.  The evaluation and treatment he has received for this condition has been entirely on an outpatient basis, not as an inpatient, certainly not frequent inpatient.  

In the absence of evidence of such factors, the Board is not required to remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and VAOPGCPREC 6-96 (August 16, 1996).


For these reasons and bases, the Board is just partly granting this claim for a higher rating for the HCV, increasing the initial rating from 0 to 10 percent until January 1, 2005, whereupon the 0 percent rating will take effect.  This takes into full account the potential availability of this "staged" rating based upon this incremental increase in severity of this service-connected disability during the pendency of this claim under review.  But to the extent any greater level of compensation is sought, the preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A higher initial 10 percent rating is granted for the HCV from November 5, 2001 to December 31, 2004, subject to the statutes and regulations governing the payment of VA compensation benefits.

A compensable rating for the HCV from January 1, 2005 onwards however, meaning a rating higher than 0 percent as of that date, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


